
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.25



AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


        THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is
entered into as of March 28, 2003 (the "Effective Date"), by and between
AMERICAN CAPITAL STRATEGIES, LTD., a Delaware corporation (the "Company"), and
Malon Wilkus (the "Executive").

        WHEREAS, the Company and the Executive entered into an Employment
Agreement dated as of August 29, 1997 (the "Old Agreement") pursuant to which
the Company employed the Executive on the terms and conditions set forth
therein; and

        WHEREAS, the Company and the Executive desire to amend and restate the
Old Agreement in its entirety, on the terms and conditions set forth herein.

W I T N E S S E T H:

        WHEREAS, the Executive is the Chairman, President and Chief Executive
Officer of the Company; and

        WHEREAS, it is in the interests of the Company that the Executive's
service continue to be available to the Company.

        NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements contained herein, and for other
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree that the Old Agreement is amended and
restated in its entirety as follows:


ARTICLE I
Definitions and Interpretations


        1.1    Definitions    

        For purposes of this Agreement, except as otherwise expressly provided
or unless the context otherwise requires, the following terms shall have the
following respective meanings:

        "Base Salary" shall have the meaning specified in Section 3.1.

        "Board of Directors" shall mean the Board of Directors of the Company.

        "Change of Control" shall means the occurrence of any of the following
events: (i) any person or group of persons (as defined in Section 13(d) and
14(d) of the Exchange Act) together with its affiliates, excluding employee
benefit plans of the Company, becomes, directly or indirectly, the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act) of securities of the
Company representing 25% or more of the combined voting power of the Company's
then outstanding securities; (ii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
that would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
at least 51% of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or (iv) the stockholders of the Company approve a plan of
complete liquidation or winding-up of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets.

        "Code" shall mean the Internal Revenue Code of 1986, as amended.

        "Compensation Committee" shall mean the Compensation and Compliance
Committee of the Board of Directors or such other entity as may be designated by
the Board of Directors.

--------------------------------------------------------------------------------


        "Confidential Information" shall have the meaning specified in
Section 5.1(a).

        "Disability" shall mean a physical or mental condition of the Executive
that, in the good faith judgment of not less than a majority of the Executive
Committee, prevents the Executive from being able to perform the services
required under this Agreement and that results in the Executive becoming
eligible for long-term disability benefits (if such benefits are provided by the
Company). If any dispute arises as to whether a Disability has occurred, or
whether a Disability has ceased and the Executive is able to resume duties, then
such dispute shall be referred to a licensed physician appointed by the
president of the Medical Society or similar organization in Washington, D.C., at
the request of either party. The Executive shall submit to such examinations and
provide information as such physician may request and the determination of such
physician as to the Executive's physical or mental condition shall be binding
and conclusive on the parties. The Company shall pay the cost of any such
physician and examination.

        "Dispute" shall have the meaning specified in Article VI.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        "Executive Committee" shall mean the Executive Committee of the Board of
Directors or such other entity as may be designated for a particular function by
the Board of Directors.

        "Expiration Date" shall have the meaning specified in Section 2.2.

        "Good Reason" shall mean any of the following:

(1)without the Executive's express written consent, a material adverse
alteration in the nature or status of Executive's position, location of
employment, functions, duties or responsibilities with the Company;

(2)a material breach by the Company of any material provision of this Agreement
that, if capable of being remedied, remains unremedied for more than 30 days
after written notice thereof is given by the Executive to the Company;

(3)any purported termination by the Company of the Executive's employment not in
accordance with the provisions of this Agreement;

(4)the amendment, modification or repeal of any provision of the Company's
Certificate of Incorporation or by-laws, if such amendment, modification or
repeal would materially adversely affect the Executive's rights to
indemnification by the Company;

(5)the occurrence of a Change of Control, provided that the Executive declares
such as Good Reason within the 3 months preceding or the 18 months following the
Change of Control.

        "Misconduct" shall mean one or more of the following:

        (i)    the willful and continued failure by the Executive to perform
substantially the Executive's duties described in Section 2.3 (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness) after two (2) written notices of such failure have been given to the
Executive by the Company and the Executive has had a reasonable period (not to
exceed 15 days from the second notice) to correct such failure;

        (ii)  the commission by the Executive of acts that are dishonest and
demonstrably injurious to the Company (monetarily or otherwise) in any material
respect; or

        (iii)  a material breach or violation by the Executive of (a) any
material provision of this Agreement or (b) any material Company employment
policy, including its Code of Ethics, that the Company will publish from time to
time, which, if capable of being remedied, remains unremedied for more than
15 days after written notice thereof is given to the Executive by the Company.

2

--------------------------------------------------------------------------------




        For purposes of this definition, no act or failure to act on the
Executive's part shall be considered "Misconduct" if done or omitted to be done
by the Executive in good faith and in the reasonable belief that such act or
failure to act was in the best interest the Company or in furtherance of the
Executive's duties and responsibilities described in Section 2.3.

        "Notice of Termination" shall mean a notice purporting to terminate the
Executive's employment in accordance with Section 4.1 or 4.2. Such notice shall
specify the effective date of such termination, which date shall not be less
than 30 (one (1) day in the case of a termination by the Company for Misconduct)
or more than 60 days after the date such notice is given. If such termination is
by the Company for Disability or Misconduct or by the Executive for Good Reason,
such notice shall set forth in reasonable detail the reason for such termination
and the facts and circumstances claimed to provide a basis therefor.

        "Person" shall mean and include an individual, a partnership, a joint
venture, a corporation, a trust and an unincorporated organization.

        "Target Bonus Plan" shall have the meaning specified in Section 3.2.

        "Term" shall have the meaning specified in Section 2.2.

        "Termination Date" shall mean the termination date specified in a Notice
of Termination delivered in accordance with this Agreement.

        1.2    Interpretations    

        (a)  In this Agreement, unless a clear contrary intention appears,
(i) the words "herein," "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision, (ii) reference to any Article or Section, means
such Article or Section hereof, (iii) the words "including" (and with
correlative meaning "include") means including, without limiting the generality
of any description preceding such term, and (iv) where any provision of this
Agreement refers to action to be taken by either party, or which such party is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such party.

        (b)  The Article and Section headings herein are for convenience only
and shall not affect the construction hereof.


ARTICLE II
Employment: Term, Positions and Duties, Etc.


        2.1    Employment    

        The Company agrees to employ the Executive and the Executive agrees to
accept employment with the Company, in each case on the terms and conditions set
forth in this Agreement.

        2.2    Term of Employment    

        Unless sooner terminated pursuant to Article IV, the term of the
Executive's employment under this Agreement (the "Term") shall commence on the
Effective Date and shall continue until the second anniversary of the Effective
Date (the "Expiration Date"); provided, however, that on each anniversary of the
Effective Date during the Term, the Expiration Date shall be reset to the date
two years after such date unless either party has given written notice at least
six (6) months in advance of such anniversary that such renewals are to cease.

3

--------------------------------------------------------------------------------


        2.3    Positions and Duties    

        (a)  While employed hereunder, the Executive shall serve as the
Chairman, President and Chief Executive Officer of the Company. As such, the
Executive shall have the responsibilities and authorities designated to him by
the By-laws of the Company and the Board of Directors.

        (b)  While employed hereunder, the Executive shall (i) report to the
Board of Directors and (ii) observe and comply with all lawful policies,
directions and instructions of the Board of Directors that are consistent with
the foregoing provisions of this paragraph 2.3.

        (c)  While employed hereunder, the Executive shall (i) devote
substantially all of the Executive's business time, attention, skill and efforts
to the faithful and efficient performance of the Executive's duties hereunder
and (ii) not accept employment with any Person other than with the Company.
Notwithstanding the foregoing, the Executive may engage in the following
activities so long as they do not interfere in any material respect with the
performance of the Executive's duties and responsibilities hereunder: (i) serve
on corporate, civic, religious, educational or charitable boards or committees
and (ii) manage the Executive's personal investments.

        (d)  While employed hereunder, the Executive shall not knowingly
prejudice, in any material respect, the reputation of the Company in the fields
of business in which it is engaged or with the investment community or the
public at large.


ARTICLE III
Compensation and Benefits


        3.1    Base Salary    

        (a)  For services rendered by the Executive under this Agreement, the
Company shall pay to the Executive an annual base salary ("Base Salary") of
$530,000 evenly paid twice a month or on such other schedule as salaried
employees of the Company are generally and regularly compensated. Subject to
paragraph (b) below, the Compensation Committee may adjust the amount of the
Base Salary at any time as he or she may deem appropriate in his or her sole
discretion.

        (b)  The amount of the Base Salary may not be decreased without the
prior written approval of the Executive except that if the Compensation
Committee increases the Base Salary as provided in the last sentence of
paragraph (a) above, the Compensation Committee may thereafter decrease the Base
Salary by an amount not to exceed the aggregate amount of such increases.

        3.2    Target Bonus Plan    

        During the Term, the Company shall maintain and the Executive shall be
entitled to participate in an annual incentive bonus plan open to senior
employees and certain other employees of the Company (the "Target Bonus Plan"),
which will provide for the payment of cash bonuses to participants within
90 days of the end of each fiscal year. Under the Target Bonus Plan, the
Executive will be eligible to earn a target bonus (the "Target Bonus") each year
of not less than 230% of the Executive's Base Salary for such year. Criteria for
earning the Target Bonus will be established by the Compensation Committee based
on the Company's financial performance, the Executive's contributions to the
Company and other appropriate factors. The amount of the Target Bonus earned
will be based on the performance of the Company and the Executive against such
criteria as well as other factors deemed relevant by the Compensation Committee;
provided, however, that the Executive shall receive a Target Bonus each year
equal to not less than 5% of the maximum Target Bonus. The establishment of such
criteria and the necessary standards of performance for partial or full earning
of the Target Bonus shall be at the sole discretion of the Compensation
Committee.

4

--------------------------------------------------------------------------------


        3.3    Vacation    

        While employed hereunder, the Executive shall be entitled to vacation
benefits in accordance with the vacation policy adopted by the Company from time
to time for senior employees. Unless changed by the Compensation Committee in a
manner generally applicable to senior employees of the Company, the Executive
shall be entitled to four weeks of vacation per year. The Executive shall not be
entitled to accumulate and carry over unused vacation time from year to year.

        3.4    Other Benefits    

        The Executive shall be entitled to receive all employee benefits, fringe
benefits and other perquisites that may be offered by the Company to its senior
employees as a group, including, without limitation, participation by the
Executive and, where applicable, the Executive's dependents, in the various
employee benefit plans or programs (including, without limitation, pension
plans, profit sharing plans, stock plans, health plans, life insurance, parking
and disability insurance) generally provided to senior employees of the Company,
subject to meeting the eligibility requirements with respect to each of such
benefit plans or programs. However, nothing in this Section 3.4 shall be deemed
to prohibit the Company from making any changes in any of the plans, programs or
benefits described herein, provided such changes apply to all similarly situated
senior employees.


ARTICLE IV
Termination of Employment


        4.1    Termination by the Executive    

        The Executive may, at any time prior to the Expiration Date, terminate
the Executive's employment hereunder for any reason by delivering a Notice of
Termination to the Chairman of the Compensation Committee. Unless such
termination is for Good Reason, upon such termination, the Executive shall be
entitled only to those rights and payments payable under Section 4.3.

        4.2    Termination by the Company    

        The Board of Directors may, at any time prior to the Expiration Date,
terminate the Executive's employment hereunder for any reason by delivering a
Notice of Termination to the Executive.

        4.3    Payment of Accrued Base Salary, Vacation Pay, etc.    

        (a)  Promptly upon the termination of the Executive's employment for any
reason (including death), the Company shall pay to the Executive (or the
Executive's estate) a lump sum amount for (i) any unpaid Base Salary earned
hereunder prior to the Termination Date, (ii) all unused vacation time accrued
by the Executive as of the Termination Date in accordance with Section 3.4, and
(iii) all unpaid benefits earned or vested, as the case may be, by the Executive
as of the Termination Date under any and all incentive or deferred compensation
plans or programs of the Company.

        (b)  A termination of the Executive's employment in accordance with this
Agreement shall not alter or impair any of the Executive's accrued rights or
benefits as of the Termination Date under any employee benefit plan or program
maintained by the Company, in each case except as provided therein or in any
written agreement entered into between the Company and the Executive pursuant
thereto.

        4.4    Additional Rights in Connection With Disability    

        In the event that the Company terminates the Executive by delivering a
Notice of Termination to the Executive stating that such Termination is by
reason of a Disability, the Executive shall be entitled to the benefits and
payments set forth in this Section 4.4:

        (a)    Base Salary and Target Bonus.    The Company shall continue to
pay to the Executive the Base Salary in effect as of the date on which the
Notice of Termination was delivered for two (2) years

5

--------------------------------------------------------------------------------


following the Termination Date (such period being the "Disability Continuation
Period"), which amount shall be reduced by any amount payable to the Executive
under any disability plan maintained by the Company for the benefit of the
Executive. In addition, the Executive shall be entitled to receive a Target
Bonus (i) for the year in which the Executive's employment is terminated
prorated through the Termination Date equal to the highest Target Bonus that
could have been earned in such year (which Target Bonus will be paid on the same
schedule as Target Bonuses are paid to other senior employees of the Company)
and (ii) during the Disability Continuation Period equal to the highest Target
Bonus that could have been earned in the year in which the Termination Date
occurred (which Target Bonus will be paid on the same schedule as Target Bonuses
are paid to senior employees of the Company during the Disability Continuation
Period).

        (b)    Insurance Benefits, etc.    The Company shall at all times during
the Disability Continuation Period cause the Executive and the Executive's
eligible dependents to be covered by and to participate in, to the fullest
extent allowable under the terms thereof, all life, accidental death and
dismemberment and health insurance plans and programs that may be offered to the
senior employees of the Company so that the Executive will receive, at all times
during the Disability Continuation Period, the same benefits under such plans
and programs as the Executive would have been entitled to receive had the
Executive remained a senior employee of the Company and the Executive's costs
for plans or programs shall be not greater than if the Executive had remained a
senior employee of the Company. In no event shall the Executive's continuation
period for purposes of Part 6 of Title I of the Executive Retirement Income
Security Act of 1974, as amended ("COBRA"), begin prior to the end of the
Executive's coverage under the Company's group health plan as provided in this
paragraph (b).

        Should the Executive's Disability end during the pendency of the Term,
the Company may discontinue the payments contemplated by this Section 4.4 if it
offers to reemploy the Executive under the terms of this Agreement.

        4.5    Additional Rights in Connection With Termination by the Executive
with Good Reason or by the Company for Other than Misconduct or Disability    

        In the event that the Executive terminates his employment with the
Company pursuant to Section 4.1 for Good Reason or the Company terminates the
Executive's employment with the Company pursuant to Section 4.2 for other than
Misconduct or a Disability, the Executive shall be entitled to the payments and
benefits set forth in this Section 4.5:

        (a)    Severance Payment.    As a severance payment, the Company shall
continue to pay to the Executive a Base Salary at the highest rate that was in
effect during the 24 months (the "Severance Computation Period") preceding the
date of the Notice of Termination and for a period of 24 months from the
Termination Date (the "Salary Continuation Period"). In addition, the Executive
shall be entitled to receive a Target Bonus (i) for the year in which the
Executive is terminated prorated through the Termination Date equal to the
highest Target Bonus that could have been earned in such year (which Target
Bonus will be paid on the same schedule as Target Bonuses are paid to other
senior employees of the Company) and (ii) during the Salary Continuation Period
equal to the higher of (A) the highest Target Bonus that could have been earned
in the year in which the Termination Date occurred and (B) the highest annual
Target Bonus that was actually paid in the three years preceding the Termination
Date (which Target Bonus will be paid to the Executive on the same schedule as
Target Bonuses are paid to senior employees of the Company during the Salary
Continuation Period).

        (b)    Insurance Benefits, etc.    The Company shall at all times during
the Salary Continuation Period cause the Executive and the Executive's eligible
dependents to be covered by and to participate in, to the fullest extent
allowable under the terms thereof, all life, accidental death and dismemberment
and health insurance plans and programs that may be offered to the senior
employees of the Company so that the Executive will receive, at all times during
the Salary Continuation Period, the same benefits under such plans and programs
as the Executive would have been entitled to receive had the Executive

6

--------------------------------------------------------------------------------


remained a senior employee of the Company and the Executive's costs for plans or
programs shall be not greater than if the Executive had remained a senior
employee of the Company. In no event shall the Executive's continuation period
for purposes of Part 6 of Title I of the Executive Retirement Income Security
Act of 1974, as amended ("COBRA"), begin prior to the end of the Executive's
coverage under the Company's group health plan as provided in this
paragraph (b).

        (c)    Special Rule on Change of Control.    In the event that a
termination of employment subject to this Section 4.5 shall occur within the
three months preceding or the 18 months following a Change of Control, the
Severance Computation Period shall be 36 months and the Salary Continuation
Period shall be three years.

        (d)    Release.    Notwithstanding anything in this Section 4.5 to the
contrary, as a condition to the receipt of any benefit under this Section 4.5,
the Executive must first execute and deliver to the Company a release as set out
in Exhibit 4.5(d) hereto, releasing the Company, its officers, Board of
Directors, employees and agents from any and all claims and from any and all
causes of action of any kind or character that the Executive may have arising
out of the Executive's employment with the Company or the termination of such
employment, but excluding any claims and causes of action that the Executive may
have arising under or based upon this Agreement.

        4.6    Additional Rights in the Event of Death    

        In the event that the Executive's employment is terminated as a result
of the Executive's death, the Executive's estate or beneficiaries shall be
entitled to the payments and benefits set forth in this Section 4.6:

        (a)    Target Bonus.    The Executive's estate shall be entitled to
receive a Target Bonus for the year in which the Executive death occurs prorated
through the date of death based on the highest Target Bonus that could have been
earned in such year (which Target Bonus will be paid on the same schedule as
Target Bonuses are paid to other senior employees of the Company).

        (b)    Insurance Benefits, etc.    The Company shall pay the cost for
dependents of the Executive for insurance coverage that they are entitled to
obtain from the Company following the Executive's death pursuant to COBRA for a
period equal to two months multiplied by the number of full years (not to exceed
nine) during which the Executive was employed by the Company.


ARTICLE V
Confidential Information and Non-Competition


        5.1    Confidential Information    

        (a)  The Executive recognizes that the services to be performed by the
Executive hereunder are special, unique, and extraordinary and that, by reason
of such employment with the Company, the Executive may acquire Confidential
Information concerning the operation of the Company, the use or disclosure of
which would cause the Company substantial loss and damages which could not be
readily calculated and for which no remedy at law would be adequate.
Accordingly, the Executive agrees that the Executive will not (directly or
indirectly) at any time, whether during or after the Executive's employment
hereunder, (i) knowingly use for an improper personal benefit any Confidential
Information that the Executive may learn or has learned by reason of the
Executive's employment with the Company or (ii) disclose any such Confidential
Information to any Person except (A) in the performance of the Executive's
obligations to the Company hereunder, (B) as required by applicable law, (C) in
connection with the enforcement of the Executive's rights under this Agreement,
(D) in connection with any disagreement, dispute or litigation (pending or
threatened) between the Executive and the Company or (E) with the prior written
consent of the Board of Directors. As used herein, "Confidential Information"
includes information with respect to the operation and performance of the
Company, its investments, portfolio companies, products, services, facilities,
product methods, research

7

--------------------------------------------------------------------------------


and development, trade secrets and other intellectual property, systems, patents
and patent applications, procedures, manuals, confidential reports, product
price lists, customer lists, financial information, business plans, prospects or
opportunities (including, as applicable, all of the foregoing information
regarding the Company's past, current and prospective portfolio companies);
provided, however, that such term, shall not include any information that (x) is
or becomes generally known or available other than as a result of a disclosure
by the Executive or (y) is or becomes known or available to the Executive on a
nonconfidential basis from a source (other than the Company) that, to the
Executive's knowledge, is not prohibited from disclosing such information to the
Executive by a legal, contractual, fiduciary or other obligation to the Company.

        (b)  The Executive confirms that all Confidential Information is the
exclusive property of the Company. All business records, papers and documents
kept or made by the Executive while employed by the Company relating to the
business of the Company shall be and remain the property of the Company at all
times. Upon the request of the Company at any time, the Executive shall promptly
deliver to the Company, and shall retain no copies of, any written materials,
records and documents made by the Executive or coming into the Executive's
possession while employed by the Company concerning the business or affairs of
the Company other than personal materials, records and documents (including
notes and correspondence) of the Executive not containing proprietary
information relating to such business or affairs. Notwithstanding the foregoing,
the Executive shall be permitted to retain copies of, or have access to, all
such materials, records and documents relating to any disagreement, dispute or
litigation (pending or threatened) between the Executive and the Company.

        5.2    Non-Competition    

        (a)  While employed hereunder and (i) if the Executive's employment is
terminated and the Executive is entitled to receive compensation and benefits
under either Section 4.5, during the Salary Continuation Period or (ii) if the
Executives employment is otherwise terminated, for a period of one (1) year
thereafter (such period being the "Restricted Period"), the Executive shall not,
unless the Executive receives the prior written consent of the Board of
Directors, own a material interest in, manage, operate, join, control, lend
money or render financial or other assistance to or participate in or be
connected with, as an officer, employee, partner, stockholder, consultant or
otherwise, (A) any Person (x) that competes with the Company in investing or
consulting with small and medium sized businesses in the United States with
regard to change of control transactions in which the transaction utilizes
employee stock ownership plans, or (y) that provides or proposes to provide
services to or owns an investment in or proposes to make an investment in any
Person that is a client of the Company as of the Termination Date or to which
the Company has outstanding loans or in which the Company then has investments
(including warrants or options), or (B) any potential customer of the Company
with which the Company has discussed a client, loan or investment relationship
within 12 months prior to, as applicable, the end of the Executive's employment
or the Termination Date.

        (b)  The Executive has carefully read and considered the provisions of
this Section 5.2 and, having done so, agrees that the restrictions set forth in
this Section 5.2 (including the Restricted Period, scope of activity to be
restrained and the geographical scope) are fair and reasonable and are
reasonably required for the protection of the interests of the Company, its
officers, directors, employees, creditors and shareholders. The Executive
understands that the restrictions contained in this Section 5.2 may limit the
Executive's ability to engage in a business similar to the Company's business,
but acknowledges that the Executive will receive sufficiently high remuneration
and other benefits from the Company hereunder to justify such restrictions.

        (c)  During the Restricted Period, the Executive shall not, whether for
the Executive's own account or for the account of any other Person (excluding
the Company), intentionally (i) solicit, endeavor to entice or induce any
employee of the Company to terminate the Executive's employment with the

8

--------------------------------------------------------------------------------


Company or accept employment with anyone else or (ii) interfere in a similar
manner with the business of the Company.

        (d)  In the event that any provision of this Section 5.2 relating to the
Restricted Period or the areas of restriction shall be declared by a court of
competent jurisdiction to exceed the maximum time period or areas such court
deems reasonable and enforceable, the Restricted Period or areas of restriction
deemed reasonable and enforceable by the court shall become and thereafter be
the maximum time period and/or areas.

        5.3    Injunctive Relief    

        The Executive acknowledges that a breach of any of the covenants
contained in this Article V may result in material irreparable injury to the
Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach, any payments remaining under the terms of this Agreement shall
cease and the Company shall be entitled to obtain a temporary restraining order
or a preliminary or permanent injunction restraining the Executive from engaging
in activities prohibited by this Article V or such other relief as may be
required to specifically enforce any of the covenants contained in this
Article V. The Executive agrees to and hereby does submit to in personam
jurisdiction before each and every such court for that purpose.


ARTICLE VI
Dispute Resolution


        In the event a dispute shall arise between the parties as to whether the
provisions of this Agreement have been complied with (a "Dispute"), the parties
agree to resolve such Dispute in accordance with the following procedure:

        (a)  A meeting shall be held promptly between the parties, attended (in
the case of the Company) by one or more individuals with decision-making
authority regarding the Dispute, to attempt in good faith to negotiate a
resolution of the Dispute.

        (b)  If, within 10 days after such meeting, the parties have not
succeeded in negotiating a resolution of the Dispute, the parties agree to
submit the Dispute to mediation in accordance with the Commercial Mediation
Rules of the American Arbitration Association except that Disputes with regard
to the existence of a Disability shall be resolved in accordance with the
definition of the term "Disability" above.

        (c)  The parties will jointly appoint a mutually acceptable mediator,
seeking assistance in such regard from the American Arbitration Association if
they have been unable to agree upon such appointment within 10 days following
the 10-day period referred to in clause (b) above.

        (d)  Upon appointment of the mediator, the parties agree to participate
in good faith in the mediation and negotiations relating thereto for 15 days.

        (e)  If the parties are not successful in resolving the Dispute through
mediation within such 15-day period, the parties agree that the Dispute shall be
settled by arbitration in accordance with the Expedited Procedures of the
Commercial Arbitration Rules of the American Arbitration Association.

        (f)    The fees and expenses of the mediator/arbitrators shall be borne
solely by the non-prevailing party or, in the event there is no clear prevailing
party, as the mediator/arbitrators deem appropriate.

        (g)  Except as provided above, each party shall pay its own costs and
expenses (including, without limitation, attorneys' fees) relating to any
mediation/arbitration proceeding conducted under this Article VI.

9

--------------------------------------------------------------------------------


        (h)  All mediation/arbitration conferences and hearings will be held in
the greater Washington, D.C. area.

        (i)    In the event there is any disputed question of law involved in
any arbitration proceeding, such as the proper legal interpretation of any
provision of this Agreement, the arbitrators shall make separate and distinct
findings of all facts material to the disputed question of law to be decided
and, on the basis of the facts so found, express their conclusion of the
question of law. The facts so found shall be conclusive and binding on the
parties, but any legal conclusion reached by the arbitrators from such facts may
be submitted by either party to a court of law for final determination by
initiation of a civil action in the manner provided by law. Such action, to be
valid, must be commenced within 20 days after receipt of the arbitrators'
decision. If no such civil action is commenced within such 20-day period, the
legal conclusion reached by the arbitrators shall be conclusive and binding on
the parties. Any such civil action shall be submitted, heard and determined
solely on the basis of the facts found by the arbitrators. Neither of the
parties shall, or shall be entitled to, submit any additional or different facts
for consideration by the court. In the event any civil action is commenced under
this paragraph (i), the party who prevails or substantially prevails (as
determined by the court) in such civil action shall be entitled to recover from
the other party all costs, expenses and reasonable attorneys' fees incurred by
the prevailing party in connection with such action and on appeal.

        (j)    Except as limited by paragraph (i) above, the parties agree that
judgment upon the award rendered by the arbitrators may be entered in any court
of competent jurisdiction. In the event legal proceedings are commenced to
enforce the rights awarded in an arbitration proceeding, the party who prevails
or substantially prevails in such legal proceeding shall be entitled to recover
from the other party all costs, expenses and reasonable attorneys' fees incurred
by the prevailing party in connection with such legal proceeding and on appeal.

        (k)  Except as provided above, (i) no legal action may be brought by
either party with respect to any Dispute and (ii) all Disputes shall be
determined only in accordance with the procedures set forth above.


ARTICLE VII
Miscellaneous


        7.1    No Mitigation or Offset    

        The provisions of this Agreement are not intended to, nor shall they be
construed to, require that the Executive mitigate the amount of any payment
provided for in this Agreement by seeking or accepting other employment, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Executive as the result of employment by another
employer or otherwise. Without limitation of the foregoing, the Company's
obligations to make the payments to the Executive required under this Agreement
and otherwise to perform its obligations hereunder shall not be affected by any
set off, counterclaim, recoupment, defense or other claim, right or action that
the Company may have against the Executive, except that the Company may deduct
from any amount required to be reimbursed to the Company by the Executive under
Section 4.10 or Article VI(a) the amount of any payment which the Company is
then required to make to the Executive hereunder.

        7.2    Assignability

        The obligations of the Executive hereunder are personal and may not be
assigned or delegated by the Executive or transferred in any manner whatsoever,
nor are such obligations subject to involuntary alienation, assignment or
transfer. The Company shall have the right to assign this Agreement and to
delegate all rights, duties and obligations hereunder as provided in
Section 7.5.

10

--------------------------------------------------------------------------------


        7.3    Notices

        All notices and all other communications provided for in the Agreement
shall be in writing and addressed (i) if to the Company, at its principal office
address or such other address as it may have designated by written notice to the
Executive for purposes hereof, directed to the attention of the CEO with a copy
to the Secretary of the Company and (ii) if to the Executive, at the Executive's
residence address on the records of the Company or to such other address as the
Executive may have designated to the Company in writing for purposes hereof.
Each such notice or other communication shall be deemed to have been duly given
when delivered or mailed by United States registered mail, return receipt
requested, postage prepaid, except that any notice of change of address shall be
effective only upon receipt.

        7.4    Severability

        The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

        7.5    Successors: Binding Agreement    

        (a)  The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Company, by agreement in form and substance
reasonably acceptable to the Executive, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement. As used herein, the term
"Company" shall include any successor to its business and/or assets as aforesaid
which executes and delivers the Agreement provided for in this Section 7.5 or
which otherwise becomes bound by all terms and provisions of this Agreement by
operation of law.

        (b)  This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees. If the Executive should die while any amounts would be
payable to the Executive hereunder if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the Executive's devisee, legatee, or other
designee or, if there be no such designee, to the Executive's estate.

        7.6    Tax Matters.    

        The Company shall withhold from all payments hereunder all applicable
taxes (federal, state or other) that it is required to withhold therefrom unless
the Executive has otherwise paid (or made other arrangements satisfactory) to
the Company the amount of such taxes.

        7.7    Amendments and Waivers    

        No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by the Executive and the Company. No waiver by either party hereto at any time
of any breach by the other party hereto of, or in compliance with, any condition
or provision of this Agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

        7.8    Entire Agreement, Termination of Other Agreements    

        This Agreement is an integration of the parties' agreement and no
agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement.

        7.9    Governing Law    

        THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD
TO ITS CONFLICT OF LAWS PROVISIONS.

        7.10    Counterparts    

        This Agreement may be executed in or more counterparts, each of which
shall be deemed to be an original, but all of which together will constitute one
and the same instrument.

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date first above written.

    AMERICAN CAPITAL STRATEGIES, LTD.
 
 
By:


--------------------------------------------------------------------------------

Ira Wagner, Executive Vice President and Chief Operating Officer
 
 
THE EXECUTIVE:

12

--------------------------------------------------------------------------------


EXHIBIT 4.5(d)


RELEASE AGREEMENT


        THIS RELEASE AGREEMENT (the "Agreement"), is made as of
the            day of            ,            , by and between AMERICAN CAPITAL
STRATEGIES, LTD., a Delaware corporation with its principal place of business at
2 Bethesda Metro Center, 14th Floor, Bethesda, Maryland (the "Corporation"),
and                        , an individual (the "Executive").

W I T N E S S E T H:

        WHEREAS, the parties hereto are parties to a certain Employment
Agreement dated as of March    , 2003 (the "Employment Agreement"); and

        WHEREAS, the execution and delivery of this Release Agreement as of the
date hereof is a requirement of Section 4.5(d) thereof.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
agreements and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

        1.    Mutual Release.    

        (a)  The Executive, on his own behalf and on behalf of his heirs,
representatives and assigns, hereby waives, releases, and forever and
irrevocably discharges the Corporation, and its agents, attorneys, officers,
directors, employees, successors and assigns (collectively, the "Corporation
Released Parties") from any and all obligations, debts, demands, claims and
liabilities of every kind and nature, either in law or in equity, that the
Executive may now have, may in the future have or may ever have had, against the
Corporation Released Parties arising in any manner from or in any manner
related, directly or indirectly, to the Executive's service or employment as a
director, officer and/or an employee of the Corporation including, without
limitation, the circumstances relating to the termination thereof, except for
such obligations as shall specifically survive the termination of the
Executive's employment under the terms of the Employment Agreement.

        (b)  The Corporation, on its own behalf and on behalf of its successors
and assigns, hereby waives, releases, and forever and irrevocably discharges the
Executive, and his agents, attorneys, heirs, representatives and assigns
(collectively, the "Executive Released Parties") from any and all obligations,
debts, demands, claims and liabilities of every kind and nature, either in law
or in equity, that the Corporation may now have, may in the future have or may
ever have had against the Executive Released Parties arising in any manner from
or in any manner related to, directly or indirectly, the Executive's service or
employment as a director, officer and/or an employee of the Corporation
including, without limitation, the circumstances relating to the termination
thereof, except for such obligations as shall specifically survive the
termination of the Executive's employment under the terms of the Employment
Agreement.

        2.    Miscellaneous.    This Agreement constitutes the entire agreement
between the parties hereto with regard to the subject matter hereof and
supersedes all prior negotiations, representations and agreements, either
written or oral, between them except for the Surviving Agreements. There are no
conditions, agreements, or representations between the parties except those
expressed herein. This Agreement may be altered, modified, amended, or repealed
only by a duly executed written instrument signed by the parties hereto. This
Agreement shall be governed by the law of the State of Maryland, without giving
effect to the conflicts of laws provisions thereof. Each party binds himself or
itself and his or its heirs, successors, legal representatives and assigns in
respect to all covenants and agreements contained herein. Except as specifically
contemplated herein, nothing herein shall be construed as giving any right or
benefit hereunder to anyone other than the parties hereto.

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement under seal
as of the date first hereinabove written.

WITNESS:   THE EXECUTIVE:



--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------


(Seal)
 
 
AMERICAN CAPITAL STRATEGIES, LTD.
A Delaware Corporation
 
 
By:


--------------------------------------------------------------------------------

Name:
Title
(Seal)

14

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.25



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
ARTICLE I Definitions and Interpretations
ARTICLE II Employment: Term, Positions and Duties, Etc.
ARTICLE III Compensation and Benefits
ARTICLE IV Termination of Employment
ARTICLE V Confidential Information and Non-Competition
ARTICLE VI Dispute Resolution
ARTICLE VII Miscellaneous

EXHIBIT 4.5(d)



RELEASE AGREEMENT
